IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                 January 23, 2009
                               No. 07-61026
                             Summary Calendar                  Charles R. Fulbruge III
                                                                       Clerk

PHENSRI SRIBUNRUANG

                                           Petitioner

v.

MARK FILIP, ACTING U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A98 774 633


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Phensri Sribunruang petitions for review of an order issued by the Board
of Immigration Appeals (BIA) that dismissed her appeal of the Immigration
Judge’s (IJ) denial of her requests for withholding of removal and relief under
the Convention Against Torture (CAT). Sribunruang first argues that the IJ
deprived her of a full and fair hearing in violation of the Due Process Clause.
She argues that the IJ did not allow her counsel to develop her claims and asked
her closed-ended questions, reflecting his bias against her.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-61026

      The Due Process Clause guarantees an alien a hearing before a fair an
impartial arbiter. Matter of Exame, 18 I&N Dec. 303, 306 (BIA 1982). During
immigration proceedings, an IJ is authorized to interrogate, examine, and
cross-examine the alien. Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 n.1
(5th Cir. 1986); 8 U.S.C.§ 1229a(b)(1).
      The record does not support Sribunruang’s argument that the IJ took a
prosecutorial role and did not allow her to develop her claims. Sribunruang’s
counsel was allowed to question her extensively about her background, the facts
leading to her arrival in the United States, and the events that occurred after
her arrival. Sribunruang testified about her treatment by the sexual traffickers
and her reasons for fearing to return to Thailand. The IJ interjected some
questions during the hearing that were relevant in determining the validity of
Sribunruang’s claims. The IJ’s questions and his rulings did not reflect any bias
on his part. After finishing his questioning, the IJ encouraged counsel to further
develop Sribunruang’s claims, and counsel continued to examine Sribunruang.
There is substantial evidence to support the finding that Sribunruang failed to
establish a due process violation or that the IJ posed questions that exceeded the
scope of his authority under § 1229a(b)(1). See Toscano-Gil v. Trominski, 210
F.3d 470, 474 (5th Cir. 2000).
      Sribunruang argues next that she is entitled to withholding of removal
because it is more likely than not that she will be persecuted if she returns to
Thailand because of her membership in a particular social group, female victims
of sex trafficking who have escaped from a sex trafficking ring.
      To be entitled to withholding of removal under 8 U.S.C. § 1231(b)(3)(A),
the alien must establish a clear probability of persecution by showing that
persecution is “more likely than not.” INS v. Cardoza-Fonseca, 480 U.S. 421, 423
(1987). The alien must also show a nexus between the likely persecution and a
statutory ground for relief. See Tamara-Gomez v. Gonzales, 447 F.3d 343,
350-51 (5th Cir. 2006).

                                          2
                                  No. 07-61026

      We do not determine whether women subject to sexual trafficking satisfy
the criteria as members of a particular social group. There is substantial
evidence that the persons forcing Sribunruang into prostitution belonged to a
criminal organization who were collecting a debt that she agreed to pay. There
is no indication that the gangsters were forcing her to engage in the activity due
to a belief she possessed or based on a characteristic that they were seeking to
overcome.    Thus, there is substantial evidence to support a finding that
Sribunruang was not subject to past persecution. See Hongyok v. Gonzales, 492
F.3d 547, 549 (5th Cir. 2007); Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).
      In addition, Sribunruang has not shown that it is more likely than not that
she will be persecuted if she returns to Thailand. Despite her escape from the
traffickers in the United States in August 2003, Sribunruang has not been
harmed by them nor has her family in Thailand been harmed. Contrary to
Sribunruang’s assertions, the Government presented evidence that public
officials in Thailand would attempt to protect her if she returns and is
threatened by the gangsters. There is substantial evidence in the record to
support the denial of withholding from removal.
      Sribunruang argues finally that she is entitled to relief under the CAT
because forced prostitution is torture and she was forced to engage in sexual acts
seven or eight times a day. She contends that the public officials are aware of
the activity and breach their responsibility to intervene because they are paid
bribes by the traffickers. To be eligible for protection under the CAT, an alien
must establish that she would be subject to torture “by or at the instigation of
or with the consent or acquiescence of a public official or person acting in an
official capacity.” 8 C.F.R. § 1208.18.
      Sribunruang did not establish that Thai government officials would
engage in or condone the torture of her as a trafficking victim. Although there
is some corruption among lower level Thai officers, the country reports reflect
that the Thai government is making significant efforts to control sexual

                                          3
                                 No. 07-61026

trafficking and to protect victims of the practice. There is substantial evidence
in the record to support the denial of relief under the CAT.
      Sribunruang’s petition for review is DENIED.




                                       4